IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 74 WM 2019
                                             :
                   Respondent                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
ROBERT KARL BARGER,                          :
                                             :
                   Petitioner                :


                                    ORDER



PER CURIAM

      AND NOW, this 3rd day of December, 2019, the “Application for Leave to File

Emergency King’s Bench Matters” is DENIED.